         Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 1 of 44



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HENRY UNSELD WASHINGTON                         :       CIVIL ACTION

        V.                                      :       NO.19-196

KANSKY DELISMA, MD, ET AL.                      :

ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS, KANSKY DELISMA, MD,
      DAKOTA TESTA, PA, ELLIS KAUFMAN, PA, JAMES FETTERMAN, PA,
            RICHARD HUTCHINSON, PA, AND ROXANNE PLAYSO,
TO PLAINTIFF, HENRY UNSELD WASHINGTON’S AMENDED COMPLAINT (DOC. 43)

        Defendants, Kansky Delisma, MD (“Dr. Delisma”), Dakota Testa, PA (“Testa”), Ellis

Kaufman, PA (“Kaufman”), James Fetterman, PA (“Fetterman”), Richard Hutchinson, PA
(“Hutchinson”) and Roxanne Playso, PA (“Playso”) (collectively “Medical Defendants”)

respectfully files this Answer and Affirmative Defenses to Henry Unseld Washington’s

(“Washington”), Amended Complaint in compliance withe the Court’s March 31, 2021 Order

(Doc. 110) and states as follows:

        I.      JURISDICTION AND VENUE

        1.      Denied as stated. Jurisdiction is a conclusion of law to which no responsive

pleading is required. Strict proof thereof is demanded at trial if relevant. Washington is not

entitled to injunctive or declaratory relief.

        2.      Admitted. The events that give rise to this action took place at SCI-Somerset.

        II.     PLAINTIFF

        3.      Admitted.

        III.    DEFENDANTS

        4.      Admitted in part, Denied in part. It is admitted that Dr. Delisma is a physician at

SCI-Somerset. All other allegations are denied as a conclusion of law to which no responsive

pleading is required. Strict proof thereof is demanded at trial if relevant.

        5.      Denied. This paragraph is not directed to a Medical Defendant. Therefore, it is

denied. This assertion is a conclusion of law to which no responsive pleading is required. Strict


                                                    1
         Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 2 of 44



proof thereof is demanded at trial if relevant.

        6.      Denied. This paragraph is not directed to a Medical Defendant. Therefore, it is

denied. This assertion is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        7.      Denied. This paragraph is not directed to a Medical Defendant. Therefore, it is

denied. This assertion is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        8.      Denied. This paragraph is not directed to a Medical Defendant. Therefore, it is

denied. This assertion is a conclusion of law to which no responsive pleading is required. Strict
proof thereof is demanded at trial if relevant.

        9.      Denied. This paragraph is not directed to a Medical Defendant. Therefore, it is

denied. This assertion is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        10.     Denied. This paragraph is not directed to a Medical Defendant. Therefore, it is

denied. This assertion is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        11.     Admitted in part, Denied in part. It is admitted that Kaufman is a physician’s

assistant at SCI-Somerset. All other allegations are denied as a conclusion of law to which no

responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        12.     Denied. This paragraph is not directed to a Medical Defendant. Therefore, it is

denied. This assertion is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        13.     Admitted in part, Denied in part. It is admitted that Playso is a physician’s assistant

at SCI-Somerset. All other allegations are denied as a conclusion of law to which no responsive

pleading is required. Strict proof thereof is demanded at trial if relevant.

        14.     Denied. Donnelly has been dismissed from this action.


                                                   2
         Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 3 of 44



        15.     Admitted in part, Denied in part. It is admitted that Fetterman is a physician’s

assistant at SCI-Somerset. All other allegations are denied as a conclusion of law to which no

responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        16.     Admitted in part, Denied in part. It is admitted that Hutchinson is a physician’s

assistant at SCI-Somerset. All other allegations are denied as a conclusion of law to which no

responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        17.     Admitted in part, Denied in part. It is admitted that Testa is a physician’s assistant

at SCI-Somerset. All other allegations are denied as a conclusion of law to which no responsive

pleading is required. Strict proof thereof is demanded at trial if relevant.
        18.     Denied. This paragraph is not directed to a Medical Defendant. Therefore, it is

denied. This assertion is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        19.     Denied. This paragraph is not directed to a Medical Defendant. Therefore, it is

denied. This assertion is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        20.     Denied. The Medical Defendants are not employees of the Department of

Corrections.

        20a. Denied. This paragraph is not directed to a Medical Defendant. Therefore, it is

denied. This assertion is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        IV.     FACTS:

        21.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        22.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        23.     Denied. This is a conclusion of law to which no responsive pleading is required.


                                                   3
         Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 4 of 44



Strict proof thereof is demanded at trial if relevant.

        24.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        25.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        26.     Denied. At no time did the Medical Defendants deny Washington proper medical

care or give him the middle finger, engage in racist rants, mocked Washington or physically

threatened him. In addition, this is a conclusion of law to which no responsive pleading is
required. Strict proof thereof is demanded at trial if relevant.

        27.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        28.     Denied. The Medical Defendants were not associated with Washington’s weight

20 years ago.

        29.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. Washington’s statements are false. In addition, this is a conclusion of law to which no

responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        30.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        31.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        32.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict


                                                   4
         Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 5 of 44



proof thereof is demanded at trial if relevant.

        33.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        34.     Denied as stated. Sick call is at different times based on where a inmate may be

housed, generally sick call will be in the morning.

        35.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.
        36.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        37.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        38.     Denied. At no time were the Medical Defendants state actors/agents. In addition,

this is a conclusion of law to which no responsive pleading is required. Strict proof thereof is

demanded at trial if relevant.

        39.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        40.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        41.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.


                                                   5
         Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 6 of 44



        42.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        43.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        44.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        45.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        46.     Denied. This is a conclusion of law to which no responsive pleading is required.
Strict proof thereof is demanded at trial if relevant.

        47.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        48.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        49.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        50.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        51.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        52.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        53.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        54.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.


                                                   6
         Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 7 of 44



        55.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        56.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        57.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        58.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        59.     Denied. This is a conclusion of law to which no responsive pleading is required.
Strict proof thereof is demanded at trial if relevant.

        60.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        61.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        62.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        63.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        64.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        65.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        66.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        67.     Denied. At no time did the Medical Defendants deny Washington proper medical


                                                   7
         Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 8 of 44



care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        68.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements are false. In addition, this is a conclusion of law to which no responsive

pleading is required. Strict proof thereof is demanded at trial if relevant.

        69.     Denied as stated. There is no reference as to what dates are being referred to.

        70.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements are false. In addition, this is a conclusion of law to which no responsive

pleading is required. Strict proof thereof is demanded at trial if relevant.
        71.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements are false. In addition, this is a conclusion of law to which no responsive

pleading is required. Strict proof thereof is demanded at trial if relevant.

        72.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. In addition, this is a conclusion of law to which no responsive pleading is required. Strict

proof thereof is demanded at trial if relevant.

        73.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        74.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        75.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements are false. In addition, this is a conclusion of law to which no responsive

pleading is required. Strict proof thereof is demanded at trial if relevant.

        76.     Denied as stated. There is no reference as to what dates are being referred to. In

addition, this is a conclusion of law to which no responsive pleading is required. Strict proof

thereof is demanded at trial if relevant. Washington received proper medical care while in prison.

        77.     Denied. No such evidence appears in the medical chart. In addition, this is a


                                                   8
          Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 9 of 44



conclusion of law to which no responsive pleading is required. Strict proof thereof is demanded at

trial if relevant. Washington received proper medical care while in prison.

        78.      Denied. Washington does not have such a diagnosis. In addition, this is a

conclusion of law to which no responsive pleading is required. Strict proof thereof is demanded at

trial if relevant.

        79.      Denied. Defendants do not know what tests and the date of these tests that

Washington is referring to, therefore the paragraph is denied.

        80.      Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which
no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        81.      Denied. There is no full statement in this paragraph, therefore it is denied.

        82.      Denied as stated. Washington does not have Whipples disease. He received proper

care at all times.

        83.      Denied. Washington does not have Whipples disease. He received proper care at

all times.

        84.      Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        85.      Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        86.      Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        87.      Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which


                                                   9
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 10 of 44



no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        88.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        89.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        90.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which
no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        91.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        92.     Denied. This a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        V.      EXHAUSTION OF LEGAL REMEDIES:

        93.     Denied. This a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        94.     Denied. This a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        95.     Denied. This a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        96.     Denied. This a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        97.     Denied. This a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.


                                                  10
          Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 11 of 44



          VI.    LEGAL CLAIMS:

 COUNT ONE - DELIBERATE INDIFFERENCE, CRUEL AND UNUSUAL PUNISHMENT

          98.    Medical Defendants answers to paragraphs 1-97 are incorporated as if fully stated

herein.

          99.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

          100.   Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or
falsity of this averment.

          101.   Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

          102.   Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

          103.   Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

          104.   Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

          105.   Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

          106.   Denied. This is not addressed to the Medical Defendants. After reasonable


                                                 11
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 12 of 44



investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        107.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        108.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        109.    Denied. This is not addressed to the Medical Defendants. After reasonable
investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        110.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        111.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        112.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        113.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        114.    Denied. Donnelly has been dismissed from this action.

        115.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which


                                                 12
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 13 of 44



no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        116.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        117.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        118.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or
falsity of this averment.

        119.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        120.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        121.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        122.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        123.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        124.    Denied. At no time did the Medical Defendants deny Washington proper medical


                                                  13
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 14 of 44



care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        125.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        126.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        127.    Denied. At no time did the Medical Defendants deny Washington proper medical
care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        128.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        129.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        130.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        131.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        132.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.


                                                  14
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 15 of 44



        133.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        134.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        135.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.
        136.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        137.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        138.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        139.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        140.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        141.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which


                                                  15
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 16 of 44



no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        142.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        143.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        144.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or
falsity of this averment.

        145.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        146.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        147.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        148.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        149.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        150.    Denied. At no time did the Medical Defendants deny Washington proper medical


                                                  16
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 17 of 44



care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        151.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        152.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        153.    Denied. This is not addressed to the Medical Defendants. After reasonable
investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        154.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        155.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        156.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        157.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        158.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.


                                                  17
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 18 of 44



        159.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        160.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        161.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.
        162.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        163.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        164.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        165.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        166.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        167.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or


                                                  18
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 19 of 44



falsity of this averment.

        168.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        169.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        170.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which
no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        171.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        172.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        173.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        174.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        175.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        176.    Denied. At no time did the Medical Defendants deny Washington proper medical


                                                  19
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 20 of 44



care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        177.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        178.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        179.    Denied. This is not addressed to the Medical Defendants. After reasonable
investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        180.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        181.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        182.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        183.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        184.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.


                                                  20
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 21 of 44



        185.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        186.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        187.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.
        188.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        189.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        190.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        191.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        192.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        193.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which


                                                  21
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 22 of 44



no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        194.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        195.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        196.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or
falsity of this averment.

        197.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        198.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        199.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

                                COUNT II EQUAL PROTECTION

        200.    The Medical Defendants incorporate their responses to paragraphs 1-199, as if

fully stated herein.

        201.    Denied. This a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        202.    Denied. This a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.


                                                  22
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 23 of 44



        203.    Denied. This a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        204.    Denied. This a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        205.    Denied. This a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        206.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.
        207.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        208.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        209.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        210.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        211.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        212.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or


                                                  23
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 24 of 44



falsity of this averment.

        213.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        214.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        215.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or
falsity of this averment.

        216.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        217.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        218.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        219.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        220.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        221.    Denied. This is not addressed to the Medical Defendants. After reasonable


                                                 24
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 25 of 44



investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        222.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        223.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        224.    Denied. This is not addressed to the Medical Defendants. After reasonable
investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        225.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        226.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        227.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        228.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        229.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.


                                                  25
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 26 of 44



       230.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

       231.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

       232.    Denied. Donnelly has been dismissed from this action.

       233.    Denied. Donnelly has been dismissed from this action.

       234.    Denied. At no time did the Medical Defendants deny Washington proper medical
care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

       235.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

       236.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

       237.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

       238.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

       239.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.


                                                  26
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 27 of 44



        240.     Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        241.     Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        242.     Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.
        243.     Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        244.     Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        245.     Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

                                 COUNT THREE, FREE SPEECH

        246.     The Medical Defendants incorporate their responses to paragraphs 1-245 as if fully

stated herein.

        247.     Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        248.     Denied. After reasonable investigation they lacks sufficient information or

knowledge to form a belief as to the truth or falsity of this averment.


                                                  27
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 28 of 44



        249.    Denied. After reasonable investigation they lacks sufficient information or

knowledge to form a belief as to the truth or falsity of this averment.

        250.    Denied. After reasonable investigation they lacks sufficient information or

knowledge to form a belief as to the truth or falsity of this averment.

        251.    Denied. After reasonable investigation they lacks sufficient information or

knowledge to form a belief as to the truth or falsity of this averment.

        252.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.
        253.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        254.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        255.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        256.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        257.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        258.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant. After reasonable investigation they lacks

sufficient information or knowledge to form a belief as to the truth or falsity of this averment.

        259.    Denied. This is not addressed to the Medical Defendants. After reasonable


                                                  28
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 29 of 44



investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        260.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        261.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        262.    Denied. This is not addressed to the Medical Defendants. After reasonable
investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        263.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        264.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        265.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        266.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        267.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.


                                                 29
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 30 of 44



        268.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        269.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        270.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.
        271.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        272.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        273.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        274.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        275.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        276.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or


                                                 30
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 31 of 44



falsity of this averment.

        277.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        278.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        279.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or
falsity of this averment.

        280.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        281.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        282.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        283.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        284.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        285.    Denied. This is not addressed to the Medical Defendants. After reasonable


                                                 31
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 32 of 44



investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        286.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        287.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        288.    Denied. This is not addressed to the Medical Defendants. After reasonable
investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        289.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        290.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        291.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        292.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        293.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.


                                                  32
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 33 of 44



        294.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        295.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        296.    Denied. Donnelly has been dismissed from this action.

        297.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which
no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        298.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        299.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        300.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        301.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        302.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        303.    Denied. This is not addressed to the Medical Defendants. After reasonable


                                                  33
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 34 of 44



investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        304.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        305.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        306.    Denied. At no time did the Medical Defendants deny Washington proper medical
care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        307.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        308.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        309.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        310.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        311.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.


                                                  34
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 35 of 44



        312.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        313.    Denied. Donnelly has been dismissed from this matter.

        314.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        315.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which
no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        316.    Denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, this is a conclusion of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.

        317.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        318.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        319.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        320.    Denied. This is not addressed to the Medical Defendants. After reasonable

investigation they lacks sufficient information or knowledge to form a belief as to the truth or

falsity of this averment.

        321.    Denied. This is a conclusion of law to which no responsive pleading is required.


                                                  35
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 36 of 44



Strict proof thereof is demanded at trial if relevant.

        VII.     INJURY

        322.     The Medical Defendants incorporate their responses to paragraphs 1-321 as if fully

stated herein.

        323.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        324.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        325.     Denied. This is a conclusion of law to which no responsive pleading is required.
Strict proof thereof is demanded at trial if relevant.

        326.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        327.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        328.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        329.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        330.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        331.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        332.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        333.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.


                                                  36
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 37 of 44



        334.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        335.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        336.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        337.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        338.     Denied. This is a conclusion of law to which no responsive pleading is required.
Strict proof thereof is demanded at trial if relevant.

        339.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        340.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        341.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        342.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        VIII.    PRAYER FOR RELIEF:

        343.     The Medical Defendants incorporate their responses to paragraphs 1-342 as if fully

stated herein.

        344.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        345.     Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        346.     Denied. This is a conclusion of law to which no responsive pleading is required.


                                                  37
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 38 of 44



Strict proof thereof is demanded at trial if relevant.

        347.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        348.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        349.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        350.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.
        351.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        352.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        353.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        354.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        355.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        356.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        357.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        358.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        359.    Denied. This is a conclusion of law to which no responsive pleading is required.


                                                  38
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 39 of 44



Strict proof thereof is demanded at trial if relevant.

        360.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        361.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        362.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        363.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.
        364.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        365.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        366.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        367.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        368.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        369.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        370.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        371.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

        372.    Denied. This is a conclusion of law to which no responsive pleading is required.


                                                  39
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 40 of 44



Strict proof thereof is demanded at trial if relevant.

        373.    Denied. This is a conclusion of law to which no responsive pleading is required.

Strict proof thereof is demanded at trial if relevant.

IX. Washington then has what he refers to as a Declaration.

374-423. Denied. These paragraphs are basically a running monologue. The paragraphs are not

part of the Amended Complaint. If it is considered part of the Amended Complaint, then all of the

paragraphs are denied. At no time did the Medical Defendants deny Washington proper medical

care. These statements by Washington are false. In addition, these are conclusions of law to which

no responsive pleading is required. Strict proof thereof is demanded at trial if relevant.


        WHEREFORE, the Medical Defendants, demand Judgment in their favor together with all

costs and attorneys’ fees and whatever other recovery amount the Court finds just and proper.

                                    AFFIRMATIVE DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE

        The applicable statute of limitations bars the Amended Complaint .

                               SECOND AFFIRMATIVE DEFENSE

        The Amended Complaint fails to state a cause of action upon which relief can be granted.

                                THIRD AFFIRMATIVE DEFENSE

        Any injuries allegedly sustained by Washington resulted from the conduct of third parties

other than the Medical Defendants, over whom answering Medical Defendants have no right of

control or duty to control, whether or not parties to this action.

                               FOURTH AFFIRMATIVE DEFENSE

        At all relevant times the Medical Defendants provided treatment in accordance with the

applicable standards of medical care at the time and place of treatment.

                                FIFTH AFFIRMATIVE DEFENSE

        No act or omission of the Medical Defendants were the proximate cause of any of


                                                  40
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 41 of 44



Washington’s alleged injuries.

                                 SIXTH AFFIRMATIVE DEFENSE

        The Medical Defendants breached no duty which was allegedly owed to Washington.

                             SEVENTH AFFIRMATIVE DEFENSE

        The Medical Defendants fulfilled each and every duty which was owed to Washington.

                              EIGHTH AFFIRMATIVE DEFENSE

        The Medical Defendants reserve the right to assert any additional defenses which may

appear during the course of investigation and discovery of this matter

                                 NINTH AFFIRMATIVE DEFENSE
        Washington has failed to exhaust his administrative remedies as required by 42 U.S.C.

§1997e(a) and Department of Corrections Policy DC-ADM804 and/or any other applicable

policies.

                                 TENTH AFFIRMATIVE DEFENSE

        Washington has failed to properly allege a physical harm caused by the Medical

Defendants. Consequently, 42 U.S.C. §1997e bars his claim.

                            ELEVENTH AFFIRMATIVE DEFENSE

        The Medical Defendants incorporate all of the limitations on attorneys’ fees and damages

set forth in 42 U.S.C. §1997e as defenses against the claims of Washington against them.

                             TWELFTH AFFIRMATIVE DEFENSE

        Washington has failed to set forth a cause of action pursuant to 42 U.S.C. §1983 since

the Medical Defendants have engaged in no conduct which constitutes deliberate indifference to a

serious medical need, and since Medical Defendants had no subjective knowledge that their

actions presented a substantial risk of harm to Washington.

                            THIRTEEN AFFIRMATIVE DEFENSE

        Washington has failed to set forth a cause of action pursuant to 42 U.S.C. §1983 since he

failed to suffer from a serious medical need to which he alleges the Medical Defendants were


                                                41
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 42 of 44



deliberately indifferent.

                             FOURTEENTH AFFIRMATIVE DEFENSE

        Washington has failed to identify a serious medical need.

                              FIFTEENTH AFFIRMATIVE DEFENSE

        Washington has failed to state a cause of action pursuant to 42 U.S.C. §1983 since at all

times the Medical Defendants acted in good faith without subjective appreciation that its alleged

actions deprived

                              SIXTEENTH AFFIRMATIVE DEFENSE

        The Medical Defendants at all times reasonably believed that they had not violated clearly
established law concerning Washington’s constitutional rights. Medical Defendants have a

qualified immunity which protects them from liability under 42 U.S.C. §1983.

                             SEVENTEENTH AFFIRMATIVE DEFENSE

        The Medical Defendants did not have a custom or policy of allowing personnel to

withhold appropriate medical care and services.

                             EIGHTEENTH AFFIRMATIVE DEFENSE

        The Medical Defendants violated no duty care owed to Washington.

                             NINETEENTH AFFIRMATIVE DEFENSE

        The Medical Defendants’ care and treatment was not negligent and at all times met the

standard of care.

                             TWENTIETH AFFIRMATIVE DEFENSE

        The Medical Defendants did not retaliate against Washington.

                             TWENTY FIRST AFFIRMATIVE DEFENSE

        At all times, Medical Defendants used their own appropriate medical opinion in

determining what treatment Washington required for injuries.

                            TWENTY SECOND AFFIRMATIVE DEFENSE

        At no time did the Medical Defendants conspired with anyone concerning any issue


                                                  42
        Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 43 of 44



involving Washington’s care and treatment, grievances or on any issue raised in the Amended

Complaint .



                         TWENTY THIRD AFFIRMATIVE DEFENSE

       There are insufficient facts alleged for a claim for punitive damages or compensatory

damages. In addition, no action rose to the level to warrant punitive damages against the Medical

Defendants and such damages are not applicable against the moving Medical Defendants.

       WHEREFORE, Defendants, Kansky Delisma, MD, Dakota Testa, PA, Ellis Kaufman, PA,

James Fetterman, PA, Richard Hutchinson, PA and Roxanne Playso, PA, demand Judgment in
their favor together with all costs and attorney fees and whatever other recovery amount the

Court finds just and proper.

                                             GOLD & FERRANTE, PC


                                     BY:     /S/ ALEXANDER R. FERRANTE
                                             ALEXANDER R. FERRANTE
                                             Attorney for Defendants,
                                             Kansky Delisma, MD, Dakota Testa, PA,
                                             Ellis Kaufman, PA, James Fetterman, PA,
                                             Richard Hutchinson, PA and Roxanne Playso, PA

                                             716 N. Bethlehem Pike, Suite 208
                                             Lower Gwynedd, PA 19002
                                             (215)885-1118 x 1
                                             email: arf@goldferrantelaw.com




                                               43
       Case 3:19-cv-00196-LPL Document 115 Filed 04/21/21 Page 44 of 44



                                 CERTIFICATE OF SERVICE

       I hereby certify that I have sent a true and correct copy of the Medical Defendants Answer
and Affirmative Defenses to the Amended Complaint of the Plaintiff via US First Class Regular
Mail and ECF Filing (noted below) on this date to the following individuals:

HENRY UNSELD WASHINGTON
AM-3086
S.C.I. Somerset
1600 Walters Mill Rd
Somerset, PA 15510
US First Class Mail

Timothy Mazzocca
Office of Attorney General
1251 Waterfront Place
Mezzanine Level
Pittsburgh, PA 15222
Email: tmazzocca@attorneygeneral.gov

Aaron S. Jayman, Esquire
PA ID # 85651
111 N. Front Street
Harrisburg, PA 17101
(717) 775-3307
Email: ajayman@grsm.com

David M. Chmiel, Esquire
PA I.D. 076464
912 Fort Duquesne Blvd
Pittsburgh, PA 15222
(412) 338-4750



                                         /s/ ALEXANDER R. FERRANTE
                                     ALEXANDER R. FERRANTE

DATE: April 21, 2021




                                               44
